Detailed Action
Summary
1. This office action is in response to the amendment filed on August 29, 2022. 
2. Applicant has canceled claims 2,9 and 16 and further added new claims 21-23.
3. Applicant has amended claims 1,8 and 15. Claim 1 is amended herein to incorporate the allowable subject matter of claim 2,9 and 16 respectively. 
4. Claims 1,3-8,10-15 and 17-23 are pending and has been examined. 

5. Amended specification has been accepted and drawings objection has been withdrawn.
Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
7. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Jim Thomas  on 09/07/22 and the following correction are made (see an interview summary).
Claim 22.
The system of claim [[22]] 21 , wherein the first dataset corresponds to the one or more voltage or current pulses being provided to the rotating load device.  
Claim 23.T
The system of claim [[23]] 22, wherein the first dataset comprises an updated back EMF signal after the one or more voltage or current pulses are provided to the rotating load device.
Allowable subject matter
8. Claims 1,3-8,10-15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a second armature configured to move between a third position that electrically couples a third contact to a fourth contact and a fourth position that electrically uncouples the third contact from the fourth contact; a third armature configured to move between a fifth position that electrically couples a fifth contact to a sixth contact and a sixth position that electrically uncouples the fifth contact from the sixth contact and determine a switching profile to control moving the armature between the first position and the second position based on the frequency properties, wherein the switching profile comprises a firing angle for moving the armature with respect to an electrical waveform, and wherein the switching profile is indicative of the second armature and the third armature moving before the armature”

In re to claim 8, claim 8 the prior art fails to disclose or suggest the emboldened and italicized features recites “a second armature between a third position that electrically couples a third contact to a fourth contact and a fourth position that electrically uncouples the third contact from the fourth contact; a third armature between a fifth position that electrically couples a fifth contact to a sixth contact and a sixth position that electrically uncouples the fifth contact from the sixth contact and wherein the switching profile comprises a firing angle for moving the first armature with respect to an electrical waveform, the second armature, and the third armature, and wherein the switching profile is indicative of the second armature and the third armature moving before the first armature.”
In re to claim 15, claim 15 the prior art fails to disclose or suggest the emboldened and italicized features recites “a second armature between a third position that electrically couples a third contact to a fourth contact and a fourth position that electrically uncouples the third contact from the fourth contact; and a third armature between a fifth position that electrically couples a fifth contact to a sixth contact and a sixth position that electrically uncouples the fifth contact from the sixth contact and wherein the switching profile comprises a firing angle for moving the first armature with respect to an electrical waveform, the second armature, and the third armature, and wherein the switching profile is indicative of the second armature and the third armature moving before the first armature;.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3-7 and 21-23, claims 3-8 and 21-23 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 10-14 , claims 10-14 depend from claim 8, thus are also allowed for the same reasons provided above.
In re to claims 17-20 , claims 17-20 depend from claim 15, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839